Citation Nr: 1103658	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  10-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance (A&A) or housebound status. 

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed below, the issues of entitlement to 
service connection for the right lower extremity, an 
increased rating for service-connected left lower 
extremity radiculopathy associated with lumbosacral strain 
with degenerative disc disease, and special monthly 
compensation based on the loss of use of one or both lower 
extremities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are remanded to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a November 2010 brief, the Veteran's representative contends 
that the record implies that the Veteran may suffer from a loss 
of use of his lower extremities.  Specifically, the Veteran's 
representative asserts that because the Veteran is service-
connected for a low back disorder and neurological impairment of 
the left lower extremity, the record contains an implied claim 
for service connection for loss of use of the lower extremities.  
The representative continues that a claim for loss of use of a 
foot is inextricably intertwined with the issues before the Board 
since a finding of loss of use of the lower extremities would 
render the question of SMC due to aid and attendance a moot point 
and would qualify the Veteran for a grant of home adaptation.

The Veteran is currently service-connected for lumbosacral strain 
with degenerative disc disease (DDD) at 40 percent, left lower 
radiculopathy at 30 percent, and tinea pedis/tinea 
corporis/eczema of the bilateral hands at 10 percent.  He is also 
in receipt of a total rating based on individual unemployability 
(TDIU).  

After considering the Veteran's representative's contentions, the 
Board observes that the claim for loss of use of one or both 
lower extremities first raised in November 2010 is intertwined 
with the issues currently on appeal.  In this regard, currently 
before the Board is the issue of whether the Veteran is entitled 
to special monthly compensation on the basis of the need for aid 
and attendance or housebound status.  A rating under 38 U.S.C.A. 
§ 1114(s) is possible for a grant of housebound status under 
38 C.F.R. § 3.350(i).  A rating under 38 U.S.C.A. § 1114(1) is 
possible for a grant of aid and attendance under 38 C.F.R. 
§ 3.350(b)(3).  Specific to the Veteran's representative's 
contentions, the Board notes that special monthly compensation is 
available for each anatomical loss or loss of use of one foot 
under 38 C.F.R. § 3.350(a) and for the anatomical loss or loss of 
use of both feet under 38 C.F.R. § 3.350(b).  The former would 
provide a rating under 38 U.S.C.A. § 1114(k) and the latter a 
rating under 38 U.S.C.A. § 1114(l).  Of note is that a rating 
under 38 U.S.C.A. § 1114(o) is possible for conditions entitling 
to two or more of the rates provided in 38 U.S.C.A. § 1114(l) 
through (n) as long as no condition is considered twice.  
38 C.F.R. § 3.350(e)(ii).  

The Board notes that because the outcome of the claim for special 
monthly compensation based on the loss of use of the lower 
extremities could impact the claim for special monthly 
compensation based on aid and attendance as well as whether the 
Veteran is entitled to a rating under 38 U.S.C.A. § 1114(o), the 
matters are intertwined.  Importantly, the Veteran is not 
currently service connected for his right lower extremity, nor 
has the matter of whether he is entitled to loss of use of his 
service-connected left lower extremity radiculopathy been 
addressed by the RO.  See 38 C.F.R. §§ 3.350(a); 4.124a, 
Diagnostic Code 8526.  Accordingly, before the Board can address 
the matter of whether the Veteran is entitled to special monthly 
compensation on the basis of a need for aid and attendance, the 
RO must first address whether the Veteran is entitled to service 
connection for the loss of use of his right lower extremity and 
to an increased rating which would equate to the loss of use of 
his service-connected left lower extremity.  

Additionally, the issues of entitlement to specially adapted 
housing and to a special home adaptation grant must be remanded 
to the RO in accordance with the holding in Harris v. Derwinski, 
1 Vet. App. 181 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  If the Veteran is granted loss of use of both lower 
extremities then he would be entitled to specially adapted 
housing under 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(1).  
Consideration of entitlement to 38 C.F.R. § 3.809a is dependent 
on the outcome of 38 C.F.R. § 3.809(b)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should address the claims for 
entitlement to service connection for the 
right lower extremity, an increased rating 
for service-connected left lower extremity 
radiculopathy associated with lumbosacral 
strain with degenerative disc disease, and 
special monthly compensation based on the 
loss of use of one or both lower extremities

2.  After the above claims have been 
addressed, the AMC/RO should readjudicate the 
matters of entitlement to SMC based on the 
need for aid and attendance or housebound 
status; entitlement to specially adapted 
housing; and entitlement to a special home 
adaptation grant.  These matters are 
considered intertwined with the matters 
listed in #1 and cannot be addressed by the 
Board until the matters in #1 have been 
addressed by the AMC/RO in the first 
instance.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


